—Order unanimously affirmed without costs. Memorandum: Family Court properly determined after a hearing that exceptional circumstances required that respondent’s probation be continued for an additional year (see, Family Ct Act § 353.2 [6]). The Onondaga County Probation Department presented proof of respondent’s recalcitrance and need for continued counseling, and, in the absence of an order continuing probation, the court lacked authority to order continued counseling. Although an order of disposition may be modified pursuant to Family Court Act § 355.1 upon a showing of a substantial change of circumstances, any “new order of disposition under this section * * * expires * * * not later than the expiration date of the original order” (Family Ct Act § 355.1 [3]). We have examined respondent’s remaining contentions and conclude that they are without merit. (Appeal from Order of Onondaga County Family Court, Klim, J. — Juvenile Delinquency.) Present — Denman, P. J., Pine, Wisner, Pigott, Jr., and Callahan, JJ.